LATTIMORE, J.
Conviction is for robbery; punishment five years in the penitentiary.
The record is here without bills of exception. A review of the evidence at length seems not necessary. That for the state sufficiently supports the conclusion of guilt. It shows that appellant was engaged in a card game, from which he emerged the loser, and that he then drew a pistol and compelled the winner to give him $20. Appellant denied the testimony of the state’s witness practically in toto. He said he had no pistol, and did not use one, and did not get from the witness the money referred to. Under our practice, the jury are the judges of the weight of the testimony and the credibility of the witnesses.
Finding no error in the record, the judgment will be affirmed.